Kirby, J., (after stating the facts). It is contended that the court erred in holding that it had no jurisdiction to render the judgment of. September 14, 1909. Section 6067, Kirby’s Digest, provides: “An action, other than those mentioned in sections 6060, 6061, against a corporation created by the laws of this State, may be brought in the county in which it is situated or has its principal office or place of business, or in which its chief officer resides; but, if such corporation is a bank or insurance company, the action may be brought in the county in which there is a branch of the bank or agency of the company, where it arises out of a transaction of such branch or agency.” The defendant was a corporation created by the laws of this State, situated in Hot Spring County, with its principal office or place of business in said county, and it did not appear that its chief officer resided in Saline County. The administratrix who also resided in Hot Spring County brought a friendly suit in Saline County, the circuit court being in session in said county, to carry into effect a compromise of a claim for damages arising out of the death of her husband Frank Lash caused by an injury received a,t the mill of defendant company in Hot Spring County where he was employed, and said company appeared in said Saline Circuit Court and filed an answer therein, and judgment was thereupon rendered for the plaintiff in the sum agreed upon, eight hundred dollars, which was duly paid to said administratrix, plaintiff. In Spratley v. Louisiana & Arkansas Ry. Co., 77 Ark. 412, said section 6067 was construed, the defendant having appeared to the suit and objected to the jurisdiction of the court because it was 'sued out of a county designated in said section, and it was strongly intimated that, but for the objection by the defendant to the venue, the court, after its appearance there, could have rendered judgment against it in the cause. The action brought in the Saline Circuit Court in which the defendant appeared and the consent judgment was rendered was a transitory one, and the court was one of general jurisdiction having the authority given by law to try such causes. “Jurisdiction of the subject-matter is given only by law, and cannot be conferred by consent; and therefore the objection that a court is not given such jurisdiction 'by law, if well founded, can not be waived by the parties.” In matter of Moore, 209 U. S. 490, 52 L. Ed. 914. Here the parties appeared in a court having jurisdiction of the subject-matter of the action and consented to the judgment therein, and there was nothing whatever to indicate that the suit was brought in other than the county designated by statute, and defendant thereby waived any right it might otherwise have had to object to the jurisdiction on that account. Hearn v. Ayres, 77 Ark. 497. The judgment as to it was valid and binding, and surely the plaintiff will not be heard to complain of it on that account. The court found that there was a compromise of the valid cause of action of plaintiff, and that the judgment was rendered to carry into effect such compromise, “and there was no fraud or collusion in said judgment or in any proceedings connected therewith,” and it should have rendered judgment denying the prayer of the petition to vacate it. The judgment is reversed, and the cause dismissed.